Case 9:20-cv-80993-WPD Document 30 Entered on FLSD Docket 01/06/2021 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                      Case No. 20-cv-80993 DIMITROULEAS/MATTHEWMAN

  TIMOTHY O’BRYAN,

                  Plaintiff,
  v.                                                                                             KJZ
  JOE TAYLOR RESTORATION, INC.,
  AARON GETTY, KAREN RADEWICZ,                                                        Jan 6, 2021
  and GLENDA GALARZA,

              Defendants.                                                                            West Palm Beach
  ________________________________/

          ORDER DENYING DEFENDANTS’ MOTION FOR RULE 11 SANCTIONS

          THIS CAUSE is before the Court upon Defendants’ Motion for Sanctions Pursuant to

  Rule 11 [DE 15]. This matter was referred to the undersigned by the Honorable United States

  District Judge William Dimitrouleas. [DE 18]. The matter is fully briefed and the Court held a

  hearing on the Motion on January 5, 2021. Thus, this matter is now ripe for review.

                                       PROCEDURAL HISTORY

          Plaintiff filed a Complaint on June 3, 2020, alleging one count of FFCRA 1 Interference

  and one count of FFCRA Retaliation which sought damages for Defendants’ alleged failure to

  abide by the FMLA as it relates to sick leave for employees missing work for reasons related to

  COVID-19. [DE 1]. On July 20, 2020, Defendants filed an Answer. [DE 6].

          On October 12, 2020, Defendants sent Plaintiff a Rule 11 demand letter. [DE 15-2]. This

  demand letter stated that Plaintiff has no cause of action under the FMLA because Plaintiff “has




  1
    The Families First Coronavirus Response Act (“FFCRA”), Pub. L. 116–127, contains both the Emergency Family
  and Medical Leave Expansion Act (“EFMLEA”) and the Emergency Paid Sick Leave Act (“EPSLA”). The EFMLEA
  and EPSLA are modeled after the Family Medical leave Act (“FMLA”) and the Fair Labor Standards Act (“FLSA”),
  respectively, to provide paid leave and other benefits to employees for various reasons related to COVID-19.
Case 9:20-cv-80993-WPD Document 30 Entered on FLSD Docket 01/06/2021 Page 2 of 5



  not alleged he was unable to work due to a need for leave to care for a child under 18 years of age,

  whose school or place of care has been closed, or that the care provider of such child was

  unavailable, due to COVID-19.” [DEs 15, 15-1]. On October 15, 2020, Plaintiff voluntarily

  dismissed Count Two—FFCRA Retaliation—only. [DEs 12, 13].

         On November 6, 2020, Defendants filed a Rule 11 motion. [DE 15]. This motion mirrored

  the demand letter and alleged that Plaintiff was not entitled to any relief under the FMLA.

  Defendants acknowledged that Plaintiff withdrew Count Two, but argued that Count One still

  improperly asserted a claim under the FMLA against them. That same day, Defendants also filed

  a Motion for Judgment on the Pleadings (“MJOP”), which contained this same argument as to

  Count One. [DE 14].

         Plaintiff responded to the MJOP on November 12, 2020. [DE 16]. In Plaintiff’s response

  to the MJOP, Plaintiff sought leave to file an amended complaint which correctly cites the EPSLA

  instead of the FMLA. Id. On November 18, 2020, the Honorable United States District Judge

  William Dimitrouleas denied Defendants’ MJOP and granted Plaintiff leave to file an Amended

  Complaint. [DE 18]. Later that same day, Plaintiff filed an Amended Complaint. [DE 19]. In this

  Amended Complaint, Plaintiff removed all mention of the “FMLA,” and instead sought damages

  pursuant to the EPSLA. Id.

                                              ANALYSIS

         In this case, there is no dispute that Plaintiff’s counsel erred when he cited the FMLA in

  the initial Complaint rather than the EPSLA. The question is, does that mistake merit Rule 11

  sanctions? Succinctly stated, the answer is no.

          Federal Rule of Civil Procedure 11(b) states in relevant part that, when an attorney

  presents to the court a pleading, that attorney “certifies that to the best of the person’s knowledge,
                                                    2
Case 9:20-cv-80993-WPD Document 30 Entered on FLSD Docket 01/06/2021 Page 3 of 5



  information, and belief, formed after an inquiry reasonable under the circumstances” that the

  pleading is not being presented for an improper purpose, the claims and legal contentions are

  supported by existing law or a non-frivolous argument for changing existing law, and the factual

  conditions have evidentiary support. Fed. R. Civ. P. 11(b). “Rule 11 sanctions are designed to

  discourage dilatory or abusive tactics and help to streamline the litigation process by

  lessening frivolous claims or defenses.” Shipping & Transit, LLC v. Demandware, Inc., No. 15-

  80098-CIV, 2015 WL 11438496, at *1 (S.D. Fla. Aug. 4, 2015) (quoting Didie v. Howes, 988 F.2d

  1097, 1104 (11th Cir. 1993) (internal quotation marks omitted)). “They may be imposed for the

  purpose of deterrence, compensation and punishment.” Id. (internal quotation marks omitted).

         “Rule 11 is not a vehicle for a defendant to test its defenses to a claim. It is a device to

  sanction plaintiffs who assert claims (or defendants who assert defenses) with no legal or factual

  basis. Fairly debatable legal contentions are beyond Rule 11’s reach. Due to both the gravity of

  the consequences of a Rule 11 motion and the need to not trivialize conduct that truly merits

  sanctions, Rule 11 motions should be employed sparingly.” O'Boyle v. Sweetapple, No. 14-CV-

  81250-KAM/WM, 2016 WL 9559959, at *4 (S.D. Fla. May 17, 2016).

         “Rule 11 requires a two-step inquiry: (1) a determination whether the non-moving party's

  claims are objectively frivolous; and (2) whether the party should have been aware that the claims

  were frivolous.” Philippeaux v. City of Coral Springs, No. 19-60617-CV, 2019 WL 10303694, at

  *9 (S.D. Fla. Oct. 16, 2019), report and recommendation adopted in part, No. 19-60617-CIV,

  2020 WL 2846531 (S.D. Fla. June 2, 2020) (citing Adams v. Austal, U.S.A., L.L.C., 503 F. App'x

  699, 703 (11th Cir. 2013)) (“A court conducts a two-step inquiry when evaluating a motion

  for Rule 11 sanctions: (1) determining whether the non-moving party's claims are objectively

  frivolous; and (2) determining whether counsel [or a pro se party] should have been aware that
                                                3
Case 9:20-cv-80993-WPD Document 30 Entered on FLSD Docket 01/06/2021 Page 4 of 5



  they were frivolous.”).

         In this case, the Court finds that the initial Complaint filed by Plaintiff’s counsel does not

  materially run afoul of Rule 11. The FFCRA, which contains the EPSLA, became effective only

  on April 1, 2020, during the start of the COVID-19 pandemic, and mistaken citations thereto are

  therefore not entirely surprising. Although the Court expects counsel to be diligent and accurate in

  filing pleadings, simple mistakes do occur at times. This Court does not impose harsh Rule 11

  sanctions for simple mistakes by counsel, especially where, as here, Defendants have suffered no

  prejudice. Plaintiff’s incorrect citation to the FMLA in the initial Complaint was corrected when

  the Amended Complaint cited the EPSLA.

         The Court would have expected and preferred this matter to have been amicably resolved

  by conferral between counsel. Far from frivolous, the mistaken citation in the initial Complaint is

  a hyper-technical violation that is not cognizable under Rule 11. Clearly, Rule 11 is not a “gotcha

  rule.” Instead, it was designed to sanction lawyers who sign and file patently frivolous pleadings

  or motions. The Court finds that there was no bad faith or frivolous conduct exhibited by Plaintiff

  or Plaintiff’s counsel in this case. In any event, even if Plaintiff’s failure to remedy the mistake

  within the safe harbor period was arguably a violation of Rule 11, such violation would be hyper-

  technical, and the Court would decline to award sanctions for such conduct. See Salazar v. Wells

  Fargo Bank, N.A., 2011 WL 379145, at *4 (S.D. Fla. Feb. 2, 2011) (“The decision is discretionary

  as Rule 11(c) (1) provides “appropriate” sanctions “may” be imposed.”). After considering the

  docket, filings and the arguments of counsel, the Court finds that Rule 11 sanctions are wholly

  inappropriate here.

         Finally, the Court must also address Defendants’ collateral request that the Court defer

  ruling on the factual (as opposed to legal) portion of their Rule 11 motion until more appropriate
                                                    4
Case 9:20-cv-80993-WPD Document 30 Entered on FLSD Docket 01/06/2021 Page 5 of 5



  stages later during this litigation. The Court declines to defer ruling on the Motion and denies any

  fact-based Rule 11 request as premature. The Court does not have an adequate basis to find a fact-

  based violation of Rule 11 at this time. Moreover, this Court’s practice is not to defer or delay

  rulings unless absolutely necessary, as such delay or deferral can serve to protract or complicate

  litigation. Defendants may bring any fact-based Rule 11 motion before the Court at the appropriate

  time, if they can do so in good faith and without Defendants themselves or their counsel violating

  Rule 11. Accordingly, it is hereby ORDERED that Defendants’ Motion for Rule 11 Sanctions

  [DE 15] is DENIED.

         DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 6th day of January 2021.

  .
                                                       _________________________________
                                                       WILLIAM MATTHEWMAN
                                                       United States Magistrate Judge




                                                   5
